Title: From Thomas Jefferson to John Barnes, 15 October 1799
From: Jefferson, Thomas
To: Barnes, John



Dear Sir
Monticello Oct. 15. 99.

Your last at hand was of Aug. 25. mine of Sep. 16. which I hope you recieved safely. it contained advice of a draught in favor of mr Roberts, on which subject he wrote me the 28th. of Sep. before mine to him of this 16th. had got to his hands. I hope that mine will have anticipated his [desire].—I recieved under cover from you a letter from a mr Griffiths No. 4. Pine street. I take the liberty therefore of putting the answer under your cover[; &] the rather as he probably left town on the late dispersion, and I know not how to direct to him. be so good as to hold up the letter till you can put it into his own hands. by the last papers recieved here the number of deaths appeared to have abated greatly; & as the season of frost is now arrived we presume you are all flocking back to the city. I hope you will not do it prematurely. a prudent man tho’ a [fearless] one is inexcusable for uselessly exposing himself to danger. our neighbors the Trists have occasion to lament this in the case of the late mr Brown. I have not written to you on the subject of Genl. Kosciuszko’s dividends: I rely that you will remit them of course as they are drawn to Messrs. Van Staphorsts & Hubbard on account of the General. during the present dispersion it is [useless?] to ask the price of tobo. but [it is] […], [as] […]. mr Randolph [&] I have 50. M on hand unsold, […] into the house. I am with great esteem Dear Sir
Your friend & servt

Th: Jefferson

